This is an appeal from a judgment of the Hamilton Circuit Court acting as the Juvenile Court of said County, pursuant to the Acts of the General Assembly of the State of Indiana, Acts 1941, ch. 233, p. 902, § 1, §§ 9-2829 — 9-2861, Burns' 1942 Replacement, in which the court found that the appellant had habitually so conducted herself as to injure and endanger the morals and health of herself; that she is now sixteen (16) years of age, and that it is to the best interest of said appellant that she be placed in the care and custody of the Indiana Girls' School at Clermont until she is twenty-one (21) years of age.
The assignment of errors in this court is as follows: (1) The trial court did not have jurisdiction of the person of the appellant; (2) the court erred in overruling appellant's motion for a new trial; (3) the trial court *Page 342 
did not have jurisdiction of the subject-matter of the action.
This assignment of errors presents no question to this court. The only assignment of error permitted is "that the decision of the juvenile court is contrary to law . . ." § 9-2858, 1, 2.  Burns' 1933 (Supp.); Alvey v. State (1936),  101 Ind. App. 391, 199 N.E. 432; Garrison v. State (1929),88 Ind. App. 445, 164 N.E. 508; Cline v. State (1923),80 Ind. App. 251, 135 N.E. 159; Heber et al. v. Drake et al. (1918),68 Ind. App. 448, 118 N.E. 864; Parker v. State (1917),63 Ind. App. 671, 113 N.E. 763; Eddy v. State (1913),54 Ind. App. 93, 102 N.E. 277; Spade v. State (1909),44 Ind. App. 529, 533, 89 N.E. 604.
No question being presented to this court, the judgment of the Hamilton Juvenile Court is affirmed.
NOTE. — Reported in 48 N.E.2d 63.